Deen, Presiding Judge.
Jessie B. Bellamy appeals from his conviction of incest contending that the trial court impermissibly allowed his character to be placed in evidence over objection. Held:
The trial court allowed the defendant’s oldest daughter to testify that he had raped her approximately six years previously when she was thirteen years old and allowed into evidence a certified copy of this charge and his guilty plea. The evidence showed that the defendant had non-consensual sexual relations with his youngest daughter who was fourteen years of age.
This evidence clearly falls within the exception to the other crimes rule as set forth in Bacon v. State, 209 Ga. 261 (71 SE2d 615) (1952) and State v. Johnson, 246 Ga. 654 (272 SE2d 321) (1980).

Judgment affirmed.


Banke and Carley, JJ., concur.